DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/14/2021 is acknowledged.  Claim 1 has been amended.  Claims 2, 13, 14, 16, and 19 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/14/2021, with respect to the rejection(s) of claims 1, 3-10, 15, 17, 18 and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McPartlin et al. (US 2017/0117204 A1), Bouisse (US 2011/0031571 A1) and Lee et al. (US 2017/0162500 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McPartlin et al. (US 2017/0117204 A1) (hereinafter referred to as McPartlin) in view of Bouisse (US 2011/0031571 A1), and Lee et al. (US 2017/0162500 A1) (hereinafter referred to as Lee).
Regarding claim 1, McPartlin teaches a semiconductor device (emitter ballasted amplifying circuit with in Fig. 3, 7-8 of McPartlin) comprising: 
a plurality of unit transistors (Q11 to Q1n) provided on a substrate (810), the plurality of unit transistors each including an output electrode (output electrode of each of transistors Q11-Q1n) for outputting an output signal (“RF Out” in Fig. 3 of McPartlin), an input electrode (base electrode of each of transistors Q11-Q1n) for inputting an input signal (as shown in Fig. 3, the base electrode is connected to the “RF In”), and a common electrode (emitter electrode of each of transistors Q11-Q1n), the plurality of unit transistors being connected in parallel to each other (see Fig. 3 of McPartlin); 
a ground bump (702 in Fig. 8 of McPartlin) provided on the substrate.
But McPartlin is silent as in teaching that the semiconductor device comprising: a plurality of first capacitors each provided for a corresponding one of the plurality of unit transistors, the plurality of first capacitors each connecting the output electrode of the corresponding one of the plurality of unit transistors and the ground bump to each other, wherein the plurality of first capacitors are provided inside the ground bump in a plan view.  
Bouisse teaches a power amplifier with output matching circuit (see Fig. 1 of Bouisse).  The output matching circuit comprises a resonant inductor (135 in Fig. 1) and a decoupling capacitor (140) connecting the output of the transistor (130) to the ground.
see [0004]-[0005] of Bouisse).
As incorporated, each of transistors in McPartlin’s device would have a output matching circuit comprising of an inductor and a capacitor.  So there would be a plurality of these capacitors, which are identified as first capacitors.
But McPartlin in view of Bouisse is silent as in teaching wherein the plurality of first capacitors are provided inside the ground bump in a plan view.
McPartlin teaches a solder bump (702 in Fig. 8 of McPartlin) connecting to the ground and providing ground connection for the device (as described in last sentence of [0025] of McPartlin).  This solder bump has a size that covers many unit cells (as shown in Fig. 7 of McPartlin).  
Lee teaches a decoupling capacitor structure (Fig. 2 of Lee).  The capacitors (DC in Fig. 2 of Lee) are provided in the first lower interlayer insulating layer (21) and includes upper electrodes (51), a dielectric layer (52) and a lower electrode (53).  These decoupling capacitors are connected through interconnections in metallization layers to a solder bum (110) which are directly above the decoupling capacitors (as stated in [0005], the pad 70a is vertically overlapping with the decoupling capacitors).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the output matching circuit so that the plurality of first capacitors are arranged underneath the 
Regarding claim 3, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 1, but is silent as in teaching wherein a combined capacitance obtained by connecting the plurality of first capacitors in parallel is less than or equal to 5 pF.  
Bouisse teaches that the value of the inductor and capacitor in the output matching circuit are selected to optimize the output of the power amplifier (see discussion in [0005] of Bouisse).
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the capacitance of the first capacitors so that a combined capacitance obtained by connecting the plurality of first capacitors in parallel is less than or equal to 5 pF, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges of a result-effective variable involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 4, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 1, but is silent as in teaching further comprising a plurality of second capacitors each provided for a corresponding one of the plurality of unit transistors, the plurality of second capacitors each connecting the input electrode of the corresponding one of the plurality of unit transistors and the ground bump to each other.  
125 in Fig. 1 of Bouisse).  The input matching circuit (125) comprises a resonant inductor (L3 in Fig. 1) and a decoupling capacitor (C2) connecting the input of the transistor to the ground.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added input matching circuit to the input of McPartlin’s method in order to provide a DC blocking function on the input and improve the input signal (see [0004]-[0005] of Bouisse).
Regarding claim 5, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 1, and also teaches wherein a capacitance of the corresponding one of the first capacitors and an inductance component (inductance of the resonant inductor 135 in Fig. 1 of Bouisse) of the ground bump and a current path (current path from the output electrode of each of the transistors Q11-Q1n) from the output electrode of each of the unit transistors to the ground bump via a corresponding one of the first capacitors constitute a harmonic-termination series resonant circuit (as described in [0005] of Bouisse).  
Regarding claim 6, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 1, and further comprising: 
an insulating film (as shown in Fig. 8 of McPartlin and Fig. 2 of Lee, an insulating film such as 21a in Lee and lower portion of the thick silicon dioxide in McPartlin is formed over the transistors) provided on the substrate and covering the plurality of unit transistors; 
wiring in the metallization layer L1 including the vias underneath it in Fig. 8 of McPartlin that connects the emitter electrodes of the transistors Q11-Q1n to the Cu pillar) provided on the insulating film and connected to the common electrodes of the plurality of unit transistors through a plurality of first openings (openings for the metallization layers L1 and the vias underneath) provided in the insulating film; and 
a protective film (upper portion of the thick silicon oxide in Fig. 8 of McPartlin and layer 22a in Fig. 2 of Lee) provided on the insulating film and covering the ground wiring, wherein the ground bump (110 in Fig. 2 of Lee as incorporated in claim 1 above) is provided on the protective film and connected to the ground wiring through a plurality of second openings (openings in the vias 43 in Fig. 2 of Lee, which correspond to the vias under the metallization layer L3 in Fig. 8 of McPartlin) provided in the insulating film, and wherein the plurality of second openings are provided inside the ground bump in a plan view (as shown in Fig. 2 of Lee).  
Regarding claim 7, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 6, and also teaches wherein each of the first capacitors overlaps with a corresponding one of the second openings in a plan view (see Fig. 2 of Lee).  
Regarding claim 8, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 6, and also teaches 
wherein each of the plurality of unit transistors is a bipolar transistor including a collector layer, a base layer, and an emitter layer (as indicated in Fig. 3 of McPartlin, the transistors Q11-Q1n are bipolar transistors with collector, base and emitter layers), and 
as shown in Figs. 7-8 of McPartlin).  
Regarding claim 9, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 1, and also teaches wherein the plurality of first capacitors have substantially a same capacitance, and current paths from the output electrodes of the plurality of unit transistors to the ground bump via the first capacitors have substantially a same inductance component (as implied by the term “cells” in [0058] of McPartlin, the cells 302(1)-302(n) are identical which means the first capacitors, current through the transistors, and the inductance are the same for these cells).  
Regarding claim 10, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 9, and also teaches wherein the output electrodes and the first capacitors in the plurality of unit transistors have a same relative position relationship in a plan view (as shown in Fig. 7 of McPartlin).  
Regarding claim 15, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 3, but is silent as in teaching further comprising a plurality of second capacitors each provided for a corresponding one of the plurality of unit transistors, the plurality of second capacitors each connecting the input electrode of the corresponding one of the plurality of unit transistors and the ground bump to each other.  
125 in Fig. 1 of Bouisse).  The input matching circuit (125) comprises a resonant inductor (L3 in Fig. 1) and a decoupling capacitor (C2) connecting the input of the transistor to the ground.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added input matching circuit to the input of McPartlin’s method in order to provide a DC blocking function on the input and improve the input signal (see [0004]-[0005] of Bouisse).
Regarding claim 17, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 3, and also teaches wherein a capacitance of the corresponding one of the first capacitors and an inductance (inductance of the resonant inductor 135 in Fig. 1 of Bouisse) component of the ground bump and a current path (current path from the output electrode of each of the transistors Q11-Q1n) from the output electrode of each of the unit transistors to the ground bump via a corresponding one of the first capacitors constitute a harmonic-termination series resonant circuit (as described in [0005] of Bouisse).  
Regarding claim 18, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 4, and also teaches wherein a capacitance of the corresponding one of the first capacitors and an inductance component (inductance of the resonant inductor 135 in Fig. 1 of Bouisse) of the ground bump and a current path (current path from the output electrode of each of the transistors Q11-Q1n) from the output electrode of each of the unit transistors to the ground bump via a corresponding one of the first capacitors constitute a harmonic-termination series resonant circuit (as described in [0005] of Bouisse).  
Regarding claim 20, McPartlin-Bouisse-Lee teaches all the limitations of the semiconductor device according to Claim 3, and further comprising: 
an insulating film (as shown in Fig. 8 of McPartlin and Fig. 2 of Lee, an insulating film such as 21a in Lee and lower portion of the thick silicon dioxide in McPartlin is formed over the transistors) provided on the substrate and covering the plurality of unit transistors; 
a ground wiring (wiring in the metallization layer L1 including the vias underneath it in Fig. 8 of McPartlin that connects the emitter electrodes of the transistors Q11-Q1n to the Cu pillar) provided on the insulating film and connected to the common electrodes of the plurality of unit transistors through a plurality of first openings (openings for the metallization layers L1 and the vias underneath) provided in the insulating film; and 
a protective film (upper portion of the thick silicon oxide in Fig. 8 of McPartlin and layer 22a in Fig. 2 of Lee) provided on the insulating film and covering the ground wiring, wherein the ground bump (110 in Fig. 2 of Lee as incorporated in claim 1 above) is provided on the protective film and connected to the ground wiring through a plurality of second openings (openings in the vias 43 in Fig. 2 of Lee, which correspond to the vias under the metallization layer L3 in Fig. 8 of McPartlin) provided in the insulating film, and 
wherein the plurality of second openings are provided inside the ground bump in a plan view (as shown in Fig. 2 of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tuan A Hoang/Examiner, Art Unit 2822